Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Demarkeithon Terrellious Ross, Appellant               Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 47070-A).
 No. 06-18-00174-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                           Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
attorney fees from the judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Demarkeithon Terrellious Ross, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MAY 30, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk